Case 2:21-cv-02263-GRB-JMW Document 13 Filed 07/06/21 Page 1 of 1 PageID #: 57




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK


  Christopher Marchese,
                                                                   Case No: 2:21-cv-02263-GRB-JMW
                                        Plaintiff(s),
                                                                   NOTICE OF SETTLEMENT
                                v.

  Professional Claims Bureau, Inc.

                                        Defendant(s).


        NOW COMES Plaintiff(s), by and through counsel, to provide notice to the Court that the
 present cause has been settled between the parties, and states:
        1.      A settlement agreement (“Agreement”) is in the process of being finalized. Once
    the Agreement is fully executed, and Plaintiff has received the consideration required pursuant
    to the Agreement, the parties will submit a Stipulation of Voluntary Dismissal with prejudice
    pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii).
        2.      The parties respectfully request the Court provide that the parties may seek to
    reopen the matter for forty-five (45) days to assure that the Agreement is executed and that the
    settlement funds have cleared.
 DATED: July 6, 2021

                                               BARSHAY, RIZZO & LOPEZ, PLLC

                                               By: s/ David M. Barshay
                                               David M. Barshay, Esquire
                                               445 Broadhollow Road | Suite CL18
                                               Melville, New York 11747
                                               Tel: (631) 210-7272
                                               Fax: (516) 706-5055
                                               Our File No.: BRL21149
                                               Attorneys for Plaintiff
